EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Enoch Peavey on 12 July 2022.

The application has been amended as follows (for convenience, the full claim set follows): 

In the Claims:
1-6 (Previously Cancelled)

7. (Cancelled)
8. (Currently Amended) A laser welding method, comprising: 
welding a plurality of workpieces by irradiating the workpieces in a stacked state with a laser beam, 
wherein the welding comprises
performing a first irradiation by emitting the laser beam along a fixed welding line so as to weld a first workpiece and a second workpiece, and performing a second irradiation by reciprocatingly emitting the laser beam along a fixed welding line in performing the second irradiation so as to weld a third workpiece to the first and the second workpiece welded by the first irradiation, in a same process using a same irradiation device, and 
during the second irradiation, shifting irradiation positions of a start end and a termination end of the irradiation away from each other so as to disperse irradiation energy.[[;]]  



9. (Cancelled) 
10. (Currently Amended) A laser welding method, comprising: 
welding a plurality of workpieces by irradiating the workpieces in a stacked state with a laser beam, 
wherein the welding comprises
performing a first irradiation by emitting the laser beam along a fixed welding line so as to weld a first workpiece and a second workpiece, and performing a second irradiation by emitting the laser beam a plurality of times in a same direction along a fixed welding line in performing the second irradiation so as to weld a third workpiece to the first and the second workpiece welded by the first irradiation,  in a same process using a same irradiation device, and 
during the second irradiation, shifting irradiation positions of start ends or/and termination ends of the irradiation away from each other so as to disperse irradiation energy.[[;]]  



11. (Previously Presented) The laser welding method according to claim 8, wherein: the first and second workpieces are fuel cell separators, and the third workpiece is an accessory component attached to the fuel cell separator.  
12. (Previously Presented) The laser welding method according to claim 10, wherein: the first and second workpieces are fuel cell separators, and the third workpiece is an accessory component attached to the fuel cell separator.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 8, 10, 11 and 12 are allowed.  The independent claims are not obvious over the prior art, nor the closest prior art of Matsuoka and Miyazawa.

Regarding the independent claims, Matsuoka discloses welding a plurality of workpieces (Matsuoka, 8 and 9) by irradiating the workpieces in a stacked state with a laser beam (Fig. 3C), wherein the welding comprises performing a first irradiation by emitting the laser beam along a fixed welding line so as to weld a first workpiece and a second workpiece by emitting the laser beam a plurality of times along a fixed welding line (Matsuoka, Fig. 3C, ¶0054, first welding step and second welding step). 
And while some references have ends offset from each other (e.g. JP2005106527, in applicant’s IDS), none of the references teach the thorough method of performing a first irradiation by emitting the laser beam along a fixed welding line so as to weld a first workpiece and a second workpiece, and performing a second irradiation by emitting the laser beam a plurality of times in a same direction along a fixed welding line in performing the second irradiation so as to weld a third workpiece to the first and the second workpiece welded by the first irradiation,  in a same process using a same irradiation device, and then, during the second irradiation, shifting irradiation positions of a start end and a termination end of the irradiation away from each other so as to disperse irradiation energy.  Particularly, the prior art does not have wherein a third workpiece is subsequently welded by the method to the first and second workpieces.    It is noted that “reciprocating” in the claim is defined as moving back over the same line, as in paragraph 10 of the filed Specification.
While some of the elements may be conventional in the art separately (e.g stack welding, going over the same weld line, offsetting ends, etc.) it is the combination of elements that make this invention novel and not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761